BUTTS, Justice,
dissenting.
This court in its majority opinion adheres to its ruling in an earlier case (Martinez cited therein) with which I disagree, that failure of the City to allege the appellee violated a civil service rule vitiates the review of an administrative decision and voids the proceedings. I respectfully dissent for the following reasons.
Tex.Rev.Civ.Stat.Ann. art. 1269m, enacted in 1947, established the Firemen’s and Policemen’s Civil Service in this state. The entire act, which has been amended several times since, spells out the terms and conditions of civil service for these public servants. It provides for a Firemen’s and Policemen’s Civil Service Commission and for a Director of that Commission in qualified cities. Its declared purpose is to promote efficient police and fire departments with capable personnel. The point of these seemingly obvious statements is that only firemen and policemen of qualified cities are affected by these statutes: it is their civil service. They cannot be charged with infractions related to their duties unless the *584procedures outlined in their Civil Service Act are followed. No other act and no other rules may be invoked when the purpose is to suspend or discharge an officer protected by this Act. Thus, when an officer receives a written statement charging him with violation of one or more rules and seeking his suspension, he knows the specified rule or rules he is alleged to have violated refers to the Civil Service Act, supra of his city. There can be no other procedure, Tex.Rev.Civ.Stat.Ann. art. 1269m (Vernon 1963).
I would hold that the reference to a rule infraction in the notice to officer Guerrero necessarily referred to that city’s civil service rules. This is logical because the violation must specify the city’s rule in order to invoke the jurisdiction of the Laredo Firemen’s and Policemen’s Civil Service Commission. While it may be better practice to cite the rule’s title, the omission of the words “Firemen’s and Policemen’s Civil Service Commission of the City of Laredo” should not be fatal.
The majority’s rule subjects substantial evidence reviews to the stringency of criminal law. This is not an indictment to be so scrutinized; this is a civil service hearing review. Bolieu v. Firemen's & Policemen's Civil Service Commission, 330 S.W.2d 234, 236 (Tex.Civ.App.—San Antonio 1959, writ ref’d n.r.e.). I would hold, under these circumstances, there was adequate notice; the officer was not mislead by the omission of the name, “Firemen’s and Policemen’s Civil Service Commission of the City of Laredo.” Further, this is a civil action administered by laymen in which the substantial evidence standard applies. Our appellate courts have never required charges that meet the precision of an indictment.
It is my belief that the court’s highly restrictive ruling effectively denies the stated purpose of the Legislature and interprets that body’s intent to be to protect a policeman’s employment more stringently than its intent to protect his right to life and liberty if he were charged by indictment with a criminal offense. Accordingly, I respectfully dissent.